Name: Political and Security Committee Decision (CFSP) 2018/2075 of 7 December 2018 extending the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia) (EUMM GEORGIA/1/2018)
 Type: Decision
 Subject Matter: international affairs;  Europe
 Date Published: 2018-12-28

 28.12.2018 EN Official Journal of the European Union L 331/217 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/2075 of 7 December 2018 extending the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia) (EUMM GEORGIA/1/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Decision 2010/452/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Monitoring Mission in Georgia (EUMM Georgia), including the decision to appoint a Head of Mission. (2) On 19 December 2017, the PSC adopted Decision (CFSP) 2017/2438 (2) appointing Mr Erik HÃEG as Head of EUMM Georgia from 15 December 2017 to 14 December 2018. (3) On 3 December 2018, the Council adopted Decision (CFSP) 2018/1884 (3), extending the mandate of EUMM Georgia until 14 December 2020. (4) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Mr Erik HÃEG as Head of EUMM Georgia from 15 December 2018, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Erik HÃEG as Head of EUMM Georgia is hereby extended from 15 December 2018. Article 2 This Decision shall enter into force on the date of its adoption. It shall expire on 14 December 2020. Done at Brussels, 7 December 2018. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 213, 13.8.2010, p. 43. (2) Political and Security Committee Decision (CFSP) 2017/2438 of 19 December 2017 on the appointment of the Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia) (EUMM GEORGIA/1/2017) (OJ L 344, 23.12.2017, p. 39). (3) Council Decision (CFSP) 2018/1884 of 3 December 2018 extending and amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 308, 4.12.2018, p. 41).